Judgment, Supreme Court, Bronx County (Stadtmauer, J.), rendered September 9,1981, convicting defendant, upon his plea of guilty, of robbery in the first degree (four counts), robbery in the second degree (two counts), criminal use of a firearm in the first degree (four counts), criminal possession of a weapon in the second degree (two counts), and criminal possession of a weapon in the third degree (two counts), and sentencing him to concurrent indeterminate terms of imprisonment of from 4 to 12 years on each of the first 13 counts, and a concurrent indeterminate term of from 2Vs to 7 years on the 14th count, criminal possession of a weapon in the third degree, unanimously modified, on the law, to the extent of reversing the sentence on count seven, and imposing a concurrent indeterminate sentence of from 2Va to 7 years on said count, and, except as thus modified, affirmed. 1 Defendant was sentenced to an indeterminate term of from 4 to 12 years on count seven, one of his two convictions for criminal possession of a weapon in the third degree, a class D felony, for which the maximum legal sentence is an indeterminate term of from 2Va to 7 years (Penal Law, § 70.00, subd 2). This sentence was the result of an apparent oversight since Trial Term properly sentenced defendant to an indeterminate term of from 2Vz to 7 years on his other conviction for criminal possession of a weapon in the third degree. We modify accordingly to correct the mistake. Upon review we find that, contrary to defendant’s arguments, the sentence in all other respects was fair and proper. Concur — Sandler, J. P., Sullivan, Ross, Milonas and Kassal, JJ.